Citation Nr: 1816735	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-24 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension, to include as due to diabetes mellitus type 2 (diabetes).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. B., Counsel






INTRODUCTION

The Veteran served on active duty from October 1966 to July 1990.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran withdrew his request for a Board hearing in May 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection is provided for a disability, which is proximately due to, or the result of a service connected disease or injury.  38 C.F.R. § 3.310 (2017).  The Court has held that service connection can be granted under 38 C.F.R. § 3.310, for a disability that is aggravated by a service-connected disability and that compensation can be paid for any additional impairment resulting from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a December 2011 medical opinion, the physician stated that "this Veteran's hypertension is less likely than not incurred in or caused by diabetes that occurred in 1999."  The physician explained that because the Veteran was diagnosed with hypertension prior to developing renal impairment, to include diabetic nephropathy, his service-connected diabetes did not cause his hypertension.  However, the examiner did not provide an opinion as to whether service-connected diabetes, and related renal impairment, aggravated the Veteran's hypertension.  El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).  As such, the claim must be remanded in order to obtain the required opinion.  

All outstanding records of ongoing VA treatment should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical and associate them with the virtual claims file. 

2.  Obtain a VA opinion as to whether the Veteran's hypertension was aggravated by service-connected diabetes.  If the author of the medical opinion finds that a new examination is necessary, one should be provided. 

The examiner should opine whether it is at least as likely as not that the Veteran's hypertension was proximately aggravated by his service-connected diabetes or related renal impairment.  If the examiner states the hypertension disability was aggravated by service-connected diabetes/renal impairment, although not directly caused by it, the examiner should indicate the degree of additional impairment caused by the diabetes beyond the natural progress of the disease prior to the impairment, in terms conforming to the rating schedule, if possible.

In reviewing the record, the examiner should consider the Veteran's October 2011 VA Form 21-4138, January 2013 notice of disagreement, and May 2014 VA Form 9, as well as the June 1998 treatment record and the December 2011 VA examination report.

All opinions should be supported by a clear rationale that takes into consideration the medical evidence in the claims file as well as the lay statements of the Veteran.  

3.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case.  Once they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




